DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed with the EPO on 12 May 2020. It is noted, however, that the priority document could not be acquired via the Priority Document Exchange.  See document PD.RETR.FAIL of 12 October 2021. 
Response to Arguments
Applicant argues that the skilled artisan would not find it obvious to modify Pedersen to include the 90 degree stay cables of Baun to increase stability because Pedersen already teaches a stable system.  While Pedersen does disclose a stable system, Pedersen also discloses that the ideal convergence of the stay cables (305, Fig. 3) is at a 90 degree angle to the tower.  Thus, Pedersen teaches that the ideal vector that the stay cables should pull is at 90 degrees.  As Baun teaches 90 degree cables, the skilled artisan would appreciate that this is a more effective way to stabilize the tower, at least due to its simplicity. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (“Petersen”; US 2018/0003158), in view of Baun et al. (“Baun”; US 2021/0277866).
Regarding claim 1: Petersen discloses a tower section arrangement for a guyed tower of a wind turbine (100), the tower section arrangement comprising: 
a tower section (104, Fig. 2) including a wall comprising an outer surface (203) with a circumference (as shown in Fig. 2); 
at least two brackets (103) attached to the outer surface of the wall at different locations on the circumference; and 
at least two stay cables (101); 
wherein each stay cable is connected at a first end to one of the at least two brackets and is configured for connection at a second end to a cable foundation (102, Fig. 1); 
wherein an angle (α) between each stay cable and a tangent to the circumference at the respective bracket has, in a top view of the erected wind turbine (Fig. 2)
Pedersen does not explicitly disclose the angle has a value of 90 degrees when the respective stay cable is guyed.
However, Baun discloses the angle has a value of 90 degrees when the respective stay cable (7) is guyed (Fig. 4).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the angle of Pedersen to be 90 degrees, as disclosed by Baun, in order to effectively stabilize the tower. 
Regarding claim 2: Pedersen discloses at least two brackets are attached to the outer surface of the wall by bolts (paragraph 0053).
Regarding claim 4: Pedersen discloses the wall includes wall through holes, and the at least two brackets are bolted to the outer surface of the wall by bolts inserted through the wall through holes (inherent as this is how a bolt functions).
Regarding claim 5: Pedersen the at least two brackets (103) are welded to the outer surface of the wall (paragraph 0053).
Regarding claim 6: Pedersen discloses each of the at least two brackets comprises a plate-like structure (103, shown in Fig. 5), each of the plate-like structures is arranged, in a top view of the erected wind turbine, at an angle (α) with respect to a tangent to the circumference at the respective plate-like structure, each of the plate-like structures comprises a bracket through hole (502) in a direction parallel to the tangent; and each of the bracket through holes is configured for connection with the first end of the respective stay cable (as shown in Fig. 5, paragraph 0053).
Pedersen does not explicitly disclose the angle (α) of 90 degrees.
However, However, Baun discloses the angle of 90 degrees (Fig. 4)
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the angle of Pedersen to be 90 degrees, as disclosed by Baun, in order to effectively stabilize the tower. 
Regarding claim 7: Pedersen discloses each of the at least two stay cables is connected at the first end with a clevis (503, Fig. 5) comprising two clevis through holes (502), each clevis is arranged such that the two clevis through holes and the respective bracket through hole are aligned with each other; and each of the at least two stay cables is connected to one of the brackets by a pin being inserted through the respective two clevis through holes and the respective bracket through hole (as shown in Fig 5).
Regarding claim 8: Pedersen discloses the tower section comprises one or more reinforcement elements (such as wall thickening, paragraph 0051) at an inner surface of the wall and opposite the at least two brackets attached at the outer surface of the wall (paragraph 0051, the thickening of the wall is interpreted as being on an inner side of the wall when compared to the bracket).
Regarding claim 9: Pedersen discloses three stay cables; and three brackets attached to the outer surface of the wall and arranged at intervals corresponding to angles (β) of 120 degrees along the circumference (as shown in Fig. 2 – technically 6 cables but in the configuration as claimed, when combined with Baun, the instant invention is taught).
Regarding claim 10: Pedersen modified by Baun discloses claim 1.  Pedersen further discloses a wind turbine tower configured for being guyed by stay cables, the tower comprising the tower section arrangement according to claim 1.
Regarding claim 11: Pedersen discloses a wind turbine, comprising: 
the wind turbine tower according to claim 10; and 
at least two cable foundations (102, Fig. 1); 
wherein each of at least two stay cables of a tower section arrangement of the tower is connected at the first end to a bracket of a tower section of the tower section arrangement, and is connected at the second end to one of the cable foundations (as shown in Fig. 1), 
each of the at least two stay cables is guyed between the respective bracket and the respective cable foundation (as shown in Fig. 1).
Pedersen does not explicitly disclose an angle (α) between each stay cable and a tangent to an outer circumference of the wall at the respective bracket has, in a top view of the erected wind turbine, a value of 90 degrees.
However, Baun discloses an angle (α) between each stay cable and a tangent to an outer circumference of the wall at the respective bracket has, in a top view of the erected wind turbine, a value of 90 degrees (Fig. 4).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the angle of Pedersen to be 90 degrees, as disclosed by Baun, in order to effectively stabilize the tower. 
Regarding claim 12: Pedersen discloses a method for assembling a wind turbine (Fig. 1), comprising the steps of: 
a) providing a tower section (104), the tower section including a at least two brackets (103) attached to an outer surface of a tower section wall and at different locations on a circumference (Fig. 2); 
b) connecting at least two stay cables (101) to the at least two brackets; and 
c) lifting the tower section with the attached stay cables onto a further already erected tower section (paragraph 0036).
Pedersen does not explicitly disclose an angle (α) between each stay cable and a tangent to an outer circumference of the wall at the respective bracket has, in a top view of the erected wind turbine, a value of 90 degrees.
However, Baun discloses an angle (α) between each stay cable and a tangent to an outer circumference of the wall at the respective bracket has, in a top view of the erected wind turbine, a value of 90 degrees (Fig. 4).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the angle of Pedersen to be 90 degrees, as disclosed by Baun, in order to effectively stabilize the tower with a simple design. 
Regarding claim 13: Pedersen discloses before step a), the step of attaching the at least two brackets to the tower section at an erection site of the wind turbine (paragraph 0036 – on the ground).
Regarding claim 14: Pedersen discloses after step c), the step of connecting each of the at least two stay cables to a cable foundation (102).
Regarding claim 15: Pedersen discloses the step of tensioning the at least two stay cables (via 701, paragraph 0055).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen and Baun as applied to claim 2 above, and further in view of Shi et al. (“Shi”; CN 210049990 U, included on IDS, English translation included herein). 
Regarding claim 3: Pedersen discloses the at least two brackets but does not explicitly disclose attachment means welded to the outer surface of the wall, wherein the at least two brackets are bolted to the attachment means.
However, Shi discloses attachment means (111,  Fig. 2) welded to the outer surface of the wall (page 3 of translation, third paragraph from the bottom), wherein the at least two brackets (212) are bolted (via 40) to the attachment means.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the brackets to include the welded attachment means of Shi in order to better secure the brackets to the tower. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/           Primary Examiner, Art Unit 2832